SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2010 RYANAIR HOLDINGS PLC (Translation of registrant's name into English) c/o Ryanair Ltd Corporate Head Office Dublin Airport County Dublin Ireland (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FX Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ANNUAL INFORMATION UPDATE (AIU) FOR RYANAIR HOLDINGS PLC In compliance with Part 11 of the Prospectus (Directive 2003/71/EC) Regulations 2005 (S.I. No. 324 of 2005) 1. Introduction Ryanair Holdings Plc published its Annual Report on the 22 July 2010 and is submitting its AIU to the Exchange as required under Part 11 of the Prospectus (Directive 2003/71/EC) Regulations 2005 (S.I. No. 324 of 2005). We are also publishing the AIU via an RIS today and making it available in the Investor Section of our website, www.ryanair.com. 2. Chronological list of Announcements and Filings The following is a list of all announcements and filings of a regulatory nature, i.e., as prescribed by the rules of the markets on which the securities are admitted to trading, in the previous 12 months together with the date of the release. This includes all announcements and filings made under the rules of the ISE, the UKLA and the NASDAQ markets. This also includes all Companies Registration office ('CRO') filings during the period, which are listed separately from the market filings. ISE/UKLA/NASDAQ FILINGS Date Announcement 31/08/2010 Total Voting Rights 31/08/2010 Ryanair to close Belfast City base 27/08/2010 Holding(s) in Company 04/08/2010 Ryanair's Traffic Grows 13% In July To Record 7.6M 03/08/2010 Total Voting Rights 30/07/2010 Holding(s) in Company 29/07/2010 Holding in Company 29/07/2010 Dutch Court Bans Wegolo Selling Ryanair Flights 27/07/2010 Director/PDMR Shareholding 27/07/2010 Director/PDMR Shareholding 26/07/2010 Director/PDMR Shareholding 23/07/2010 Annual Report on Form 20-F 22/07/2010 Availability of Annual Report 22/07/2010 Ryanair Announces 44th Base at Seville 20/07/2010 First Quarter Results 19/07/2010 Holding in Company 16/07/2010 Monthly Record Smashed with 7M Passengers 08/07/2010 Ryanair Cuts Dublin Winter Capacity by 15% 06/07/2010 Ryanair Response to EU Court Ruling 05/07/2010 Ryanair's June Traffic Grows 15% 30/06/2010 Total Voting Rights 29/06/2010 Holding in Company 29/06/2010 Ryanair Cuts UK Winter Capacity by 16% 23/06/2010 Holding in Company 23/06/2010 Ryanair Launches Base at Valencia 22/06/2010 Ryanair Opens Malaga Base 21/06/2010 Correction - Director/PDMR Shareholding 17/06/2010 Statement in Advance of Aer Lingus AGM 11/06/2010 Director/PDMR Shareholding 11/06/2010 Holding(s) in Company 10/06/2010 5 New Routes from Bologna 09/06/2010 Two New Routes from Dusseldorf (Weeze) 03/06/2010 Holding in Company 03/06/2010 Director Declaration 03/06/2010 Director Declaration 03/06/2010 Ryanair's May Traffic Grows 17% 01/06/2010 Full Year Results 01/06/2010 Total Voting Rights 28/05/2010 Ryanair Appoints Two New Non Executive Directors 26/05/2010 Welcomes Swedish Court Decision on Compensation 26/05/2010 Ryanair Announces 42nd Base at Barcelona El Prat 25/05/2010 Ryanair No 1 Customer Service Stats - April 2010 20/05/2010 EUR25M Maintenance Facility in Frankfurt Hahn 20/05/2010 Ryanair Reject False Claims re Marseille Opertions 18/05/2010 Ryanair dismisses ENAC's false claims of violation 06/05/2010 Ryanair's April Traffic Grows 17% 04/05/2010 Blocklisting Interim Review 30/04/2010 Total Voting Rights 27/04/2010 Ryanair Response to EU Report on Volcanic Ash 27/04/2010 Ryanair No. 1 Customer Service Statistics Mar 2010 22/04/2010 Holding in Company 20/04/2010 Impact of Volcanic Ash Flight Cancellations 13/04/2010 13th Aircraft for Brussels (Charleroi) 07/04/2010 Ryanair's Traffic Grows 13% in March 01/04/2010 Ryanair Raises Full Year Profit Guidance 01/04/2010 Total Voting Rights 30/03/2010 Ryanair's Oslo Rygge Base Opens Today 30/03/2010 Ryanair Dismisses Air France's False Claims 29/03/2010 In-Flight Phone Service Temporarily On Hold 25/03/2010 Ryanair's Faro Base Opens Today 25/03/2010 Ryanair's Leeds Bradford Base Opens Today 24/03/2010 Ryanair No. 1 Customer Service Statistics Feb 2010 22/03/2010 Holding in Company 10/03/2010 Schedule 13G 04/03/2010 Ryanair Announces 41st Base in Malta 03/03/2010 Ryanair's Traffic Grows 6% in February 01/03/2010 Total Voting Rights 25/02/2010 Condemns Competition Appeal Tribunal Decision 25/02/2010 Ryanair Launches First Routes to Greece 23/02/2010 Ryanair No. 1 Customer Service Statistics Jan 2010 23/02/2010 Holding in Company 10/02/2010 Ryanair Announces Second £8M Prestwick Hangar 09/02/2010 Ryanair Announces 40th Base at Kaunas, Lithuania 03/02/2010 Ryanair Traffic Grows 9% in January 02/02/2010 7 Summer Sun Routes at Cork 01/02/2010 Third Quarter Results 29/01/2010 Total Voting Rights 27/01/2010 Welcomes EC Ruling of No State Aid in Bratislava 22/01/2010 Another Victory for German Consumers 21/01/2010 20% Cut at Dublin due to DAA Costs and Tourist Tax 12/01/2010 Ryanair Calls on Irish Govt to Scrap Tourist Tax 07/01/2010 Holding in Company 07/01/2010 Holding in Company 07/01/2010 Holding in Company 07/01/2010 Ryanair Restores All Italian Domestic Flights 07/01/2010 Ryanair Investor Update 04/01/2010 Total Voting Rights 29/12/2009 Holding in Company 23/12/2009 Holding in Company 18/12/2009 Ryanair Announces 4 New Routes from Bournemouth 18/12/2009 6th Aircraft for Glasgow (Prestwick) 18/12/2009 Boeing Negotiations Terminated Unsuccessfully 16/12/2009 Ryanair Switches Shannon Routes to Kerry and Knock 16/12/2009 Ryanair Announces 39th Base at Faro 16/12/2009 Ryanair Announces 38th Base at Malaga 08/12/2009 Ryanair - 6 New Routes from Brussels (Charleroi) 08/12/2009 Ryanair Expansion at Dusseldorf (Weeze) 03/12/2009 Ryanair's Traffic Grows 15% in Novermber 03/12/2009 Holding(s) in Company 01/12/2009 Total Voting Rights 26/11/2009 Joint Report from Aer Lingus, Ryanair and Cityjet 26/11/2009 Expansion at Bologna - 1 new aircaft, 1 new route 26/11/2009 Holding in Company 25/11/2009 Expansion at Trapani, 2 New Aircraft,13 New Routes 24/11/2009 Ryanair Announces 37th Base at Oslo Rygge 24/11/2009 Holding(s) in Company 20/11/2009 Ryanair Customer Service Statistics October 09 19/11/2009 New Aircraft and New Routes in UK 17/11/2009 EasyJet Can't Compete with Ryanair's Low Fares 13/11/2009 Ryanair Welcomes BA and Iberia's White Flag 11/11/2009 Holding in Company 06/11/2009 Ryanair Four Times Bigger than British Airways 05/11/2009 Holding(s) in Company 03/11/2009 Ryanair's Traffic Grows 15% in October 02/11/2009 Total Voting Rights 02/11/2009 Ryanair Half Year Results 28/10/2009 Holding in Company 22/10/2009 Holding in Company 21/10/2009 Ryanair and Shannon Discuss 75% Cuts at Base 16/10/2009 Blocklisting Return 15/10/2009 Tourist Tax - CSO Confirms Drop in Figures 08/10/2009 Response to Aer Lingus Announcement 06/10/2009 Statement re: Aer Lingus Free Flights to Directors 05/10/2009 Ryanair Position Regarding Aer Lingus 05/10/2009 Ryanair's September Traffic Grows 17% 02/10/2009 Ryanair Fuel Hedging Update 01/10/2009 Total Voting Rights 24/09/2009 Post-AGM Statement 15/09/2009 Ryanair announces 2 new bases at Bari and Brindisi 03/09/2009 Ryanair's Traffic Up 19% in August 03/09/2009 Prime Minister Socrates Launches New Porto Base 02/09/2009 STANDARD FORM TR-1 01/09/2009 Ryanair Launches SkyEurope Rescue Fare 01/09/2009 Total Voting Rights COMPANIES REGISTRATION OFFICE FILINGS Date Announcement 16/08/2010 B5 Return of Allotments 26/07/2010 B5 Return of Allotments 29/06/2010 B10 Change in Director or Secretary 29/06/2010 B10 Change in Director or Secretary 18/06/2010 B5 Return of Allotments 24/05/2010 B5 Return of Allotments 22/04/2010 B5 Return of Allotments 01/04/2010 B5 Return of Allotments 04/03/2010 B5 Return of Allotments 22/01/2010 B5 Return of Allotments 15/01/2010 B5 Return of Allotments 15/01/2010 B5 Return of Allotments 03/12/2009 B5 Return of Allotments 03/12/2009 B5 Return of Allotments 08/10/2009 B1 Annual Return - General 11/09/2009 B5 Return of Allotments 3. Availability of the full text of the announcements/filings All announcements prescribed by and released pursuant to the Listing Rules of the Irish Stock Exchange and the Listing Rules of the UK Listing Authority will be available on the ISE website. NASDAQ filings will be available on the EDGAR website. Copies of any filings made with the CRO will be available from the CRO. 4. Accuracy of the information The information referred to in this update was up to date at the time the information was published but some information may now be out of date. End For further information Juliusz Komorek - Ryanair Joe Carmody - Edelman 00 3 00 05 November 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. RYANAIR HOLDINGS PLC Date: 05 November 2010 By:/s/ Juliusz Komorek Juliusz Komorek Company Secretary
